DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2022 has been entered.
This office action is in response to the amendment filed 11/07/2022, which amends claims 1, 3-4, 11, and 15. Claims 1-11 and 15-20 are pending in the application.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 11/07/22, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-11, and 15-20 as being unpatentable over Huang et al. (CN 108191916 A).
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ise et al. (WO 2011/086866 A1, using the attached translation for references).
With respect to claim 1, Ise discloses an organometallic compound according to Formula PQ-1 (page 4, lines 126-127 of the translation and page 7 of the original document).

    PNG
    media_image1.png
    303
    380
    media_image1.png
    Greyscale

In this formula, R5 is a methyl group, Ra is a t-butyl group, Rc is a methyl group, and RX and RY are t-butyl groups (alkyl group, page 4 lines 147-150; alkyl group is preferably a methyl or t-butyl group, page 4 line 156-159; see also embodiment P-15 on page 11).
This forms the embodiment below.

    PNG
    media_image2.png
    204
    208
    media_image2.png
    Greyscale

This compound meets the requirements of instant claim 1 when M is iridium, n1 is 2, n2 is 1, L1 is represented by Formula 3 and L2 is represented by Formula 4D-1. In Formula 4D-1, R41-R47 are each an unsubstituted C1 alkyl group. In Formula 3, CY11 and CY21 are a C6 carbocyclic (benzene) group, Y1 is nitrogen and Y2 is carbon, X1 is C(R1), and X2 is C(R-2), Z1 is a C4 alkyl (t-butyl) group, and Z2 is a C1 alkyl (methyl) group, R1 is a hydrogen atom, R2 is a C1 alkyl (methyl) group, a11 and a21 are 0 so that R11 and R21 are not present, respectively.
Ise includes each element claimed, with the only difference between the claimed invention and Ise being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a compound which, when used in a light-emitting layer, produces a device with low power consumption and high external quantum efficiency (page 4, lines 131-134), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Ise teaches the organometallic compound of claim 1 and M is iridium and n1+n2 is 3.
With respect to claim 3, Ise teaches the organometallic compound of claim 1, and in Formula 3, ring CY11 and ring CY21 are each a benzene group.
With respect to claim 4, Ise teaches the organometallic compound of claim 1, and ring CY11 is a benzene group, X1 is C(R1), and X2 is C(R2).
With respect to claim 5, Ise teaches the organometallic compound of claim 1, and ring CY21 is a benzene group.
With respect to claims 6 and 7, Ise teaches the organometallic compound of claim 1, and R11 is not present.
With respect to claim 8, Ise teaches the organometallic compound of claim 1, and R21 is not present and Z1 and Z2 are each a methyl group or t-butyl group.
With respect to claim 9, Ise teaches the organometallic compound of claim 8, and Z1 is a t-butyl group, and Z2 is a methyl group.
With respect to claim 10, Ise teaches the organometallic compound of claim 1, and the number of carbon atoms in Z1 is greater than the number of carbon atoms in Z2.
With respect to claim 11, Ise teaches the organometallic compound of claim 1, and in Formula 3, the group represented by CY21 is represented by Formula CY1-5.
With respect to claim 15, Ise teaches the organometallic compound of claim 1, and the organometallic compound is Compound 57.
With respect to claims 16-19, Ise teaches an anode, a hole transport layer, a light emitting layer, an electron transport layer, and a cathode (Figure 1 and page 10, lines 394-398) and the compound is a guest material in the emission layer preferably in 2% to 40% mass concentration (page 11, lines 438-444).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the device structure of the claimed invention as taught by Ise.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ise et al. (WO 2011/086866 A1, using the attached translation for references), as applied to claims 1-11 and 15-19 above, and further in view of  Mao et al. (US 2008/0145526)
With respect to claim 20, Ise teaches the organometallic compound of claim 1, as discussed above. However, Ise does not teach that organometallic compounds with the structure set forth in claim 1 can be used in a diagnostic composition.
Mao teaches that luminescent metal complexes that may be useful for a variety of diagnostic applications such as staining, detection, and/or identification, for example, of substances such as poly(amino acids). Further, by way of example, a luminescent metal complex may be useful for staining, detecting, and/or identifying poly(amino acids) that are associated with any of various environments, such as a gel or a gel matrix, such as any associated with SDS-PAGE, for example, a surface environment, such as any associated with western blot, for example, and/or the like (abstract). The instant specification gives examples of applications of the organometallic composition with regard to a diagnostic composition. These applications include a biosensor and a biomarker. As Mao discloses that luminescent metal complexes are known in the art to be useful in detecting and/or identifying substances such as amino acids, it is understood that it is known in the art that organometallic compounds are useful in the art as biosensors and biomarkers.
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to use an organometallic compound, such as the one disclosed by Ise in claim 1 above, in a diagnostic composition, as disclosed by Mao, in order to obtain an organometallic compound suitable for use in a diagnostic composition.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/Sean M DeGuire/Primary Examiner, Art Unit 1786